IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

KAREEM ALI-X,                            NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-3225

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed February 3, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Kareem Ali-X, pro se, Petitioner.

Pamela Jo Bondi, Attorney General; Kathleen C. Hagan and Mark S. Urban, Assistant
Attorneys General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

OSTERHAUS, KELSEY, and WINOKUR, CONCUR.